Opinion issued August 2, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-22-00087-CV
                            ———————————
            IN THE INTEREST OF J.M.C. AND J.C., CHILDREN



               On Appeal from the 300th Judicial District Court
                           Brazoria County, Texas
                      Trial Court Case No. 102596-F


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s final decree of termination in a suit

brought by the Department of Family and Protective Services to terminate the

parent-child relationship between the mother, C.M.C., and her children, J.M.C. and

J.C. In its decree, the trial court terminated C.M.C.’s parental rights and appointed

J.M.C.’s grandmother as the permanent managing conservator of J.M.C. and DFPS
as J.C.’s permanent managing conservator. C.M.C. filed a notice of appeal, and the

trial court appointed her an attorney to pursue the appeal. C.M.C.’s attorney has filed

an Anders brief, stating that her client’s appeal is without merit and there are no

arguable grounds for reversal. See Anders v. California, 386 U.S. 738, 744 (1967).

We affirm the termination decree, but we deny the motion to withdraw due to

counsel’s continuing obligation to represent the mother during any further appellate

review. TEX. FAM. CODE § 107.016(2)(B).

      Anders procedures are appropriate in an appeal from a trial court’s final order

in a parental rights termination suit. In re K.D., 127 S.W.3d 66, 67 (Tex. App.—

Houston [1st Dist.] 2003, no pet.). C.M.C. has not filed a response, and DFPS has

waived its right to respond.

      The brief submitted by C.M.C.’s appellate counsel states her professional

opinion that no arguable grounds for reversal exist and that any appeal would

therefore lack merit. See Anders, 386 U.S. at 744. Counsel’s brief meets the

minimum Anders requirements by presenting a professional evaluation of the record

and stating why there are no arguable grounds for reversal on appeal. See id.; In re

H.M., No. 01-19-00692-CV, 2020 WL 894454 (Tex. App.—Houston [1st Dist.] Feb.

25, 2020, no pet.) (mem. op.).

      When we receive an Anders brief from an appointed attorney who asserts that

no arguable grounds for appeal exist, we independently determine whether arguable


                                          2
grounds exist by conducting our own review of the entire record. Johnson v. Dep’t

of Family & Protective Servs., No. 01-08-00749-CV, 2010 WL 5186806, at *1 (Tex.

App.—Houston [1st Dist.] Dec. 23, 2010, no pet.) (mem. op.); see In re D.E.S., 135

S.W.3d 326, 330 (Tex. App.—Houston [14th Dist.] 2004, no pet.). If our

independent review of the record leads us to conclude that the appeal is frivolous,

we may affirm the trial court’s judgment by issuing an opinion in which we explain

that we have reviewed the record and find no reversible error. See Johnson, 2010

WL 5186806, at *2. We may issue an opinion explaining why the appeal lacks merit,

but we are not required to do so. In re R.R.W., No. 01-21-00343-CV, 2021 WL

5933790, at *2 (Tex. App.—Houston [1st Dist.] Dec. 16, 2021, pet. denied) (mem.

op.) (per curiam) (citing Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005)). The parent may challenge the holding that there are no arguable grounds for

appeal by petitioning for review in the Supreme Court of Texas. Johnson, 2010 WL

5186806, at *2.

      We independently reviewed the record and have concluded there are no

arguable grounds for review, no reversible error exists, and C.M.C.’s appeal is

without merit. See Anders, 386 U.S. at 744; see also In re A.M., 495 S.W.3d 573,

582 (Tex. App.—Houston [1st Dist.] 2016, pet. denied).

      We note that C.M.C.’s appointed appellate counsel maintains her duty to her

client through the exhaustion or waiver of “all appeals.” TEX. FAM. CODE §


                                        3
107.016(2)(B). If C.M.C. desires an appeal to the Supreme Court of Texas,

“appointed counsel’s obligations can be satisfied by filing a petition for review that

satisfies the standards for an Anders brief.” In re P.M., 520 S.W.3d 24, 27–28 (Tex.

2016).

      Accordingly, we affirm the trial court’s termination decree as to C.M.C. and

deny counsel’s motion to withdraw.




                                              Sarah Beth Landau
                                              Justice


Panel consists of Justices Landau, Guerra, and Farris.




                                          4